Title: From Thomas Jefferson to Henry Remsen, 25 March 1798
From: Jefferson, Thomas
To: Remsen, Henry


          
            Dear Sir
            Philadelphia Mar. 25. 98.
          
          As I have probably not long to stay here, I must sollicit your information of the state of my accounts for Greenleaf’s and Oram’s papers, that I may remit to you before my departure, not only any arrears, but also for the current year which I should wish always to pay in advance. We are here in great fear of a war being brought on from France. a little more of that patience of which we have shewn so much would let us see the issue now making up between France & England, & which, whatever the event be, must bring on a peace. for us to enter into the war just as it is closing with all the rest of the world, would only be to sacrifice what still remains of our navigation, besides the contracting endless debt, and endangering our internal harmony. the H. of Representatives will take up the subject tomorrow, and will probably furnish interesting debates. still it will not be in their power alone to prevent the effect of taking off the prohibition to arm our merchant ships, announced by the President. we consider ourselves as standing on the brink of a precipice the depth of which no man sees. with every wish for your health & happiness I am Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        